 

LI

MAY 24 2019 -

 

Fill in this information to identify your case:

United States Bankruptcy Court for the:

District of 4 CLERK

Inited States Bankruptey Court

| Case number (if known): cpt you are filing under: Ba Jose, California
Chapter 7 i

() Chapter 41
Q] Chapter 12 a
OQ Chapter 13 CJ Check if this is an

amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 1217

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and

Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

ao Identify Yourself

1. Your full name

About Debtor 1:

Pichard

About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your
goverment-issued picture

 

with the trustee.

 

 

Suffix (Sr., dr., Il, (I)

identification (for example, First name | First name

your driver's license or CNV

passport), Middle name P ‘ Middle name
- 4 % a

Bring your picture joerc c

identification to your meeting —- Last name Last name

Suffix (Sr., Jr. Il, (I)

 

2. All other names you
have used in the last 8

 

First name

 

 

 

 

 

 

 

Official Form 101

 

First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middie name
Last name Last name
Amn
3. Only the last 4 digits of 2 be S q
: . XXX = XX — XXX — XX —
your Social Security —_— ee a
number or federal OR OR
Individual Taxpayer 9 9
Identification number OK XX XX

Voluntary Petition for Individuals Filing for Bankruptcy page 1

 

 
 

Debtor 1

 

First Name Middle Name

 

Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

Last Name

(CJ | have not used any business names or EINs.

Fierce compactors

Case number ( known),

 

 

About Debtor 2 (Spouse Only in a Joint Case):

CJ | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

 

5, Where you live

1860S Arauello Ave

 

 

 

Business name

EN

EIN ~~

 

 

 

If Debtor 2 lives at a different address:

 

 

 

 

Number Street AF Number Street

Meraan Ht, II CA 95037

City J State ZIP Code City State ZIP Code
Santa C | AVR

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

 

Number Street Number Street
P.O. Box P.O. Box
City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Official Form 101

MW over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(C) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Voluntary Petition for Individuals Filing for

C) Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(2 | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Bankruptcy page 2
Debtor 1

Case number (i known).

 

First Name Middle Name.

Last Name

ee Tell the Court About Your Bankruptcy Case

7

The chapter of the
Bankruptcy Code you
are choosing te file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

441.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Nd Chapter 7
OC) Chapter 114
U) Chapter 12
C] Chapter 13

ay will pay the entire fee when I file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is

submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

C1 I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

CL] f request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

<n
Yes.

NZ No

C] Yes.

2
District SAA Z Zs £7 ZA. When Case number

MM/ DD /YYYY

 

 

 

 

District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD/YYYY
Debtor Relationship to you
District When Case number, if known,

 

MM/DD /YYYY

 

 

 

residence?

Official Form 101

CQ) Yes.

Debtor Relationship to you
District When Case number, if known,
MM/DD/YYYY
Do you rent your Wo. Go to line 12.

Has your landlord obtained an eviction judgment against you?
CJ No. Go to line 12.

C) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 1 Case number (if known),

 

First Name Middle Nama Last Name

Part 3: | Report About Any Businesses You Own as a Sole Proprietor

12, Are you a sole proprietor (1) No. Go to Part 4.

 

 

of any full- or part-time CA

business? Yes. Name and location of business

A sole proprietorship is a —> .

business you operate as an N | tal? Flam b (ME.

individual, and is not a ame o Ss, ir any

separate legal entity such as *

a corporation, partnership, or 1ESO5 AVA LA AID LUE

LLC. Number Street ~ Y
If you have more than one yaa So 3S

sole proprietorship, use a (712 LAAM he A cA Z.

 

separate sheet and attach it
to this petition.

 

City State ZIP Code

Check the appropriate box to describe your business:

(] Health Care Business (as defined in 11 U.S.C. § 101(27A))
O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
() Stockbroker (as defined in 11 U.S.C. § 101(53A))

CJ Commodity Broker (as defined in 11 U.S.C. § 101(6))

UO None of the above

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a smail business debtor so that it
Chapter 11 of the can set appropriate deadlines. |f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a smail business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?
For a definition of small

business debtor, see
11 U.S.C. § 101(51D).

Wi No. | am not filing under Chapter 11.

() No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

(QI Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Pare a: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any A
property that poses or is

alleged to pose athreat © 1 Yes. Whatis the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs : . . 1: 9
immediate attention? If immediate attention is needed, why is it needed?

 

For example, do you own
perishable goods, or livestock

 

that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Debtor 1

 

First Name

Middle Name

Last Name

Ea Explain Your Efforts to Receive a Briefing About Credit Counseling

45. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
teceive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

ws check one:
| received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and! received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) f received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CJ | certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CQ) 1am not required to receive a briefing about

credit counseling because of:

CJ Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

Ci Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy

Case number (# known),

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

C} | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Ol certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C] tam not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5
Debtor 1 Case number (if known).

 

First Name Middle Name Last Name

| Part 6: | Answer These Questions for Reporting Purposes

: 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. you have? of debts do as “incurred by an individual primarily for a personal, family, or household purpose.”

QC) No. Go to line 16b.
Cl Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

aoe Go to line 16c.

Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.
Taam ert

 

47. Are you filing under

 

Chapter 7? (2 No. | am not filing under Chapter 7. Go to line 18.

Do you estimate that after WZ ves. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and 0 No

administrative expenses

are paid that funds will be Yes

available for distribution

to unsecured creditors? /

18. How many creditors do of 1-49 (J 1,000-5,000 QC) 25,001-50,000
you estimate that you U1 50-99 () 5,001-10,000 C1 50,001-100,000
owe? LJ 100-199 C) 10,001-25,000 (1 More than 100,000

C} 200-999

 

 

 

 

   

19. How much do you

 

J CY $1,000,001-$10 million C) $500,000,001-$1 billion
estimate your assets to =(.450,001-$100,000 () $10,000,001-$50 million OQ) $1,000,000,001-$40 billion
be worth? 0,000 Q $50,000,001-$100 million ( $10,000,000,001-$50 billion

C) $500,001-$4 million CQ) $100,000,001-$500 million CL) More than $50 billion
20. How much do you CQ) $0-$50,000 U $1,000,001-$10 million CJ $500,000,001-$1 billion
estimate your liabilities © (] $50,001-$100,000 () $10,000,004-$50 million ©) $1,000,000,001-$10 billion
to be? $100,001-$500,00 O) $50,000,001-$100 million C2) $10,000,000,001-$50 billion
$500,001-$1 million C) $100,000,001-$500 million C) More than $50 billion
Sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

\f no attorney represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

1 understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

ignatur, Debig Signature of Debtor 2

Executed on 5B o D0) G Executed on
MM

/ DD IYYYY MM / DD IYYYY

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
Debtor 4 Case number (i known),

 

First Name Middle Name Last Name

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by ‘1 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

2 bathe information in the schedules filed with the petition is incorrect.

For your attorney, if you are
represented by one

If you are not represented
by an attorney, you do not
need to file this page.

  

Date GE 20 22/9

Signature of Attorney for Debtor MM / ODD /YYYY

 

{Richa ed Prec

Printed name

FACE Plumbiwg

Fir name

EAL 5 ALS UES) Aul~

maveAv )))) , €A F034

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State
Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 7

Case: 19-51050 Doc#1 Filed: 05/24/19 Entered: 05/24/19 12:51:51 Page 7 of 9
Debtor 1

 

First Name Middle Name.

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

Case number (if known)
Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

QO

Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

Yes

Dig pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

U) Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

 

 

 

x x
& Signatare of Debtor? Signature of Debtor 2
Date S av AQ) q Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone L093 -Ef9 7-0 S78 Cell phone
Email address Email address

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
Fill in this information to identify your case:

Debtor 4

Rich« rol, i etce-
First Name ICY Middle Name

Debtor 2

(Spouse, if filing) First Name

United States Bankruptcy Court for the:

Last Name

 

Middle Name

 

Case number

(if

Last Name.

District of

 

known)

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

LJ Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

Ea List All of Your PRIORITY Unsecured Claims

A

 

Do any creditors have priority unsecured claims against you?

C) No. Go to Part 2,
C) Yes.

List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. if you have more than two priority

unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

Joal Gam bord

Priority Creditor's Name

333 ty Savile Cha St

 

 

 

Number~ “Street
Sav psé cA F513
City 7 =" State ZIP Code
O76 incurred the debt? Check one.
Debtor 4 only

Q) Debtor 2 only
(2 Debtor 1 and Debtor 2 only
CJ) At least one of the debtors and another

C) Check if this claim is for a community debt
Is the claim subject to offset?

No
Q Yes

Total claim Priority

amount

Last 4 digits of account number | GGF¢ $ SALW $.

i

Nonpriority

amount

 

When was the debt incurred? B= 77 IF

As of the date you file, the claim is: Check all that apply.
Q Contingent

(J Unliquidated

(Disputed

Type of PRIORITY unsecured claim:

(J Domestic support obligations
(Taxes and certain other debts you owe the government

() Claims for death or personal injury while you were
intoxicated ~~

4
Other. Specify ag “ft!

 

Official Porm: O6B/E

 

Priority Creditor's Name

 

Number Street

 

 

City State

Who incurred the debt? Check one.

C2 debtor 4 only

Q) Debtor 2 only

C) Debtor 1 and Debtor 2 only

Q2] Atleast one of the debtors and another

ZIP Code

C} Check if this claim is for a community debt

Is the claim subject to offset?

QO) No
OQ) Yes

Sched

i

 

Last 4 digits of account number og $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
Q Contingent

CQ) unliquidated

QO) disputed

Type of PRIORITY unsecured claim:
Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

BD OOO

 

ie-E/F> GreditorsaVho Heve-Unsecurac Claims

page,t of
